Citation Nr: 0816299	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain and post-operative residuals 
of a lumbar fusion for spondylosis and spondylolisthesis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1968 and had prior, unverified service from June 1961 to 
November 1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from February 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).  In the February 2003 
decision, the RO denied entitlement to a TDIU.  The May 2004 
rating decision denied the veteran's claim for an increased 
evaluation, in excess of 40 percent, for lumbosacral strain 
and post-operative residuals of a lumbar fusion for 
spondylosis and spondylolisthesis.

The veteran testified at an August 2005 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in April 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain and post-operative 
residuals of a lumbar fusion for spondylosis and 
spondylolisthesis are manifested by back pain; the veteran 
has full range of motion in the thoracolumbar spine.  

2.  The veteran is service connected for lumbosacral strain 
and post-operative residuals of a lumbar fusion for 
spondylosis and spondylolisthesis rated 40 percent disabling; 
he does not have any additional service-connected 
disabilities.

3.  The veteran reportedly has not worked full-time since his 
separation from service in 1968.

4.  The veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain and post-operative residuals of a 
lumbar fusion for spondylosis and spondylolisthesis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002) and Diagnostic Codes 5010, 5242, 5243 
(2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  According to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In the present appeal, VA did not provide the veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, the veteran was informed 
of the necessity of providing medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notice did 
provide examples of pertinent medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In that regard, 
the RO provided the veteran with pertinent laws are 
regulations pertaining to a TDIU claim in a May 2004 
statement of the case.  The RO provided the veteran with 
applicable Diagnostic Codes under which the veteran has been 
rated a June 2005 statement of the case.  The June 2005 
statement of the case also provided information on the 
evidence necessary to establish an effective date.  The 
veteran was afforded ample opportunity to submit additional 
evidence in support of his claim.  His claims were 
subsequently readjudicated and a new supplemental statement 
of the case was issued in December 2007.  The RO attempted to 
provide additional VCAA notice addressing disability ratings 
and effective dates in February 2008; however, the VCAA 
notice letter, sent to the veteran via his attorney, was 
returned as the address provided was insufficient.  
Nonetheless, as there is no indication that any notice 
deficiency reasonably affects the outcome of this case, the 
Board finds that any failure is harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (005), rev'd on other grounds, 
No. 05-7175 Fed. Cir. Apr. 5, 2006).  

The veteran's VA treatment records, VA examinations, and a 
Board hearing transcript have been associated with the claims 
file.  The Board notes that during the veteran's August 2005 
Board hearing, he reported receiving disability through the 
Social Security Administration (SSA) since 1989, and 
indicated that his records had been transferred to VA.  SSA 
records have not been associated with the claims file.  
Because the veteran's current claims for an increased rating 
and for a TDIU were received in September 2002, medical 
records associated with the veteran's SSA claim would predate 
the relevant period of this appeal including the one-year 
period prior to receipt of the veteran's claim for increase.  
Therefore, the Board finds that a remand for these records is 
not necessary.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2007).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).  The old criteria are for consideration for the 
entire appeal period.  

Diagnostic Code 5292, in effect prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Diagnostic Code 5293, in effect prior to September 23, 2002, 
assigns a 40 percent evaluation for intervertebral disc 
syndrome with severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for intervertebral disc 
syndrome with pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Diagnostic Code 5295, in effect prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
both lumbosacral strain and degenerative arthritis of the 
spine based on limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242 (2007); See also 
Diagnostic Code 5003.  A 40 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine at 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

VA treatment records dated from 2001 to 2007 show that the 
veteran was seen for recurrent complaints of low back pain.  
VA treatment records do not reflect any more recent treatment 
for the veteran's service-connected back disability.  

During a July 2003 VA examination, the veteran indicated that 
he did not receive any specific treatment for his back.  He 
reported having discomfort in the lumbar area with no 
peripheral radiation.  Coughing and sneezing made no 
difference.  Physical examination showed that the veteran was 
reported to be obese.  He had normal posture and gait, and 
stood on his heels and toes easily.  The veteran had negative 
straight leg raising tests bilaterally.  Reflexes were 
normal.  The veteran had normal range of motion.  The 
examiner noted, however, that the veteran would stand upright 
and complained of pain after competing one of the arcs of 
range of motion.  The examiner stated that this delayed 
reaction was not what one sees in an individual who is 
experiencing true joint pain.  There was no spasm and no 
atrophy peripherally.  X-rays of the lumbar spine showed 
fusion from L4-S1 and some moderate degenerative changes in 
the lower lumbar spine compatible with aging and obesity.   
The veteran was diagnosed with status post L4-S1 fusion 
secondary to spondylolisthesis with physiologic aging 
changes.  

During an October 2007 VA examination, the veteran complained 
of moderate back pain which occurred daily.  He used Motrin 
for pain.  The veteran reportedly was unable to walk more 
than a few yards due to lumbar spine pain and had low back 
pain with prolonged standing.  The examination report did not 
reflect a diagnosis of intervertebral disc syndrome or 
related symptomatology.  On examination of the spine, there 
was no objective evidence of spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness.  Posture, head 
position, and gait were normal.  The spine was symmetrical in 
appearance.  The veteran did not have ankylosis of the 
thoracolumbar spine.  He had 90 degrees flexion with pain at 
90 degrees; 30 degrees extension; 30 degrees right and left 
lateral flexion; and 30 degrees right and left lateral 
rotation with pain at 30 degrees.  The examiner noted pain on 
right and left lateral rotation.  The veteran did not 
otherwise have pain on active motion or after repetitive use, 
and there was no additional loss of motion on repetitive use.  
X-rays reflect disc space narrowing and spondylosis noted at 
multiple levels in the lumbar spine.  The veteran had a 
previous surgery with laminectomy and fusion performed from 
L4 to the sacrum.  He was assessed with degenerative disc 
disease, L2 to L3.  An MRI was recommended to rule out spinal 
stenosis. 

Medical evidence of record does not present a degree of 
disability that would warrant a higher evaluation under the 
applicable diagnostic codes during the duration of the appeal 
period.  July 2003 and October 2007 VA examinations show that 
the veteran has full range of motion in the thoracolumbar 
spine.  Although the veteran complained of pain with motion 
at the time of a July 2003 VA examination, the examiner found 
that the veteran's delayed reaction was not indicative of 
true joint pain.  The October 2007 VA examiner noted that the 
veteran had pain at 90 degrees flexion, and pain at 30 
degrees with right and left lateral rotation.  The veteran 
did not have additional pain with repetitive use and there 
was no additional loss of motion with repetitive use.  

The veteran was assigned a 40 percent evaluation under 
Diagnostic Code 5295 for severe lumbosacral strain, 
applicable prior to and from September 26, 2003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent 
evaluation is the maximum assignable under Diagnostic Code 
5295.  Id.  Thus, a higher evaluation is not available under 
Diagnostic Code 5295.

Similarly, an evaluation in excess of 40 percent is not 
available under Diagnostic Code 5292 for severe limitation of 
motion of the lumbar spine, applicable prior to and from 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Thus, a higher evaluation is not available 
under Diagnostic Code 5292.

For the period beginning September 26, 2003, Diagnostic Codes 
5237 and 5242 are applicable.  The veteran, however, is not 
shown to have unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a higher 50 percent evaluation 
under Diagnostic Codes 5237 and 5242.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2007).  VA examinations show 
that the veteran has full range of motion in the spine. 

The veteran is not entitled to a higher evaluation under 
other provisions of the code. Medical evidence of record does 
not reflect symptoms compatible with intervertebral disc 
disease at any time during the appeals period such as to 
warrant a higher rating under Diagnostic Codes 5293 and 5243.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective prior 
to and from Sept. 23, 2002) and 5243 (2007).  A July 2003 VA 
examination shows that the veteran had no peripheral 
radiation.  The October 2007 VA examiner did not indicate 
symptomatology related to intervertebral disc syndrome.  The 
veteran's reflexes were normal and there was no objective 
evidence of spasm, atrophy, guarding on examination.  Thus, 
the Board finds that a higher evaluation is not warranted 
under Diagnostic Codes 5293 and 5243.

In making this determination, the Board has considered 
functional loss due to pain, weakness, fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Any functional loss due to pain, however, has already been 
considered in the veteran's current 40 percent evaluation 
under Diagnostic Code 5295.  The veteran is not shown to 
exhibit symptomatology required for a higher evaluation for 
lumbosacral strain and post-operative residuals of a lumbar 
fusion for spondylosis and spondylolisthesis under the 
applicable provisions of the Rating Schedule. 

Further, the Board finds that separate ratings for orthopedic 
and neurological manifestations of the veteran's low back 
disorder would not permit a rating in excess of the currently 
assigned 40 percent evaluation given the negative 
neurological findings.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating  Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  The veteran is not shown to have any 
current treatment for his service-connected back disability.  
Thus, the Board finds that the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2007).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2006).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran is service connected for 
lumbosacral strain and post-operative residuals of a lumbar 
fusion for spondylosis and spondylolisthesis rated 40 percent 
disabling; he does not have any additional service-connected 
disabilities.  Since the veteran does not have a single 
service-connected disability ratable at 60 percent or more, 
or two or more separately rated disabilities with a combined 
rating to 70 percent or more, he does not meet the threshold 
requirements for the requested benefit.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2006); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.  The veteran reportedly has not worked since 
his separation from service in 1968.  The veteran's Form DD-
214 shows that he had experience as an aircraft mechanic in 
the Navy and has a high school education. 

The veteran contends that he is disabled due to his service-
connected back pain.  A July 2003 VA examination shows that 
the veteran had an injury to the low back in service; his 
back was fused from L4 to the sacrum in 1968.  The veteran 
reported that he has never worked because of his backache.  
However, the record also shows that the veteran does not 
receive any specific treatment for his back.  An October 2007 
VA examination noted that the veteran had been unemployed 
since 1968.  However the veteran's service-connected back 
disability was noted to have only moderate effects on usual 
daily activities including, chores, shopping, exercise, 
recreation, travailing and feeding.  His back disability 
prevented his participation in sports and had no effect of 
daily activities of bathing, dressing, toileting, and 
grooming.  

The Board finds that the veteran's service-connected back 
disability does not prevent him from working.  The veteran 
has chronic back pain; however, he is not shown to have any 
measurable limitation of motion in the thoracolumbar spine 
due to pain, and is not receiving current medical treatment 
for his back.  The October 2007 VA examination shows that the 
veteran takes Motrin for pain.  The veteran reported the same 
during his Board hearing.  The veteran had not submitted any 
additional evidence showing that he is not capable of gainful 
employment as a result of his service-connected back 
disability.  Additionally, VA treatment records reflect 
treatment for several nonservice-connected physical and 
psychiatric disabilities which may contribute to the 
veteran's unemployment.  

The Board finds that the evidence does not demonstrate that 
the veteran's service-connected lumbosacral strain and post-
operative residuals of a lumbar fusion for spondylosis and 
spondylolisthesis, when considered in association with his 
educational and occupational background, renders him unable 
to secure or follow a substantially gainful employment.

The veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis, and no 
persuasive competent medical evidence is of record to the 
effect that he is unable to obtain and/or maintain all forms 
of substantially gainful employment due to his service-
connected disability.  The Board finds that the record does 
not present any unusual factors that might serve as a 
predicate for a finding of unemployability.  Although the 
Board does not dispute the veteran experiences some 
impairment due to his service-connected disability, this 
appears to be adequately reflected by the current schedular 
rating of 40 percent.  See Van Hoose, supra.  The veteran's 
service-connected disability has not been, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the 
evidence of record reflect that his condition would render 
him individually unable to follow any substantially gainful 
occupation.



C. Conclusion

The preponderance of the evidence is against finding that the 
veteran's lumbosacral strain and post-operative residuals of 
a lumbar fusion for spondylosis and spondylolisthesis 
warrants a higher rating evaluation.  The preponderance of 
the evidence is against the veteran's claim for TDIU.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

An increased rating for lumbosacral strain and post-operative 
residuals of a lumbar fusion for spondylosis and 
spondylolisthesis, in excess of 40 percent, is denied.

Entitlement to a TDIU is denied





____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


